[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-12582         ELEVENTH CIRCUIT
                                                                     JAN 19, 2012
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________
                                                                       CLERK

                                           Agency No. A079-084-055




MEHTO CIKA, et al.,

llllllllllllllllllllllllllllllllllllllll                                      Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                    Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________


                                              (January 19, 2012)
Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

       Mehto Cika (“Cika”), a native and citizen of Albania, appeals the Board of

Immigration Appeals’s (“BIA”) order denying his motion to reconsider its earlier

order affirming the Immigration Judge’s (“IJ”) denial of his application for

asylum, 8 U.S.C. § 1158(a); withholding of removal, 8 U.S.C. § 1231(b)(3); and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”), 8 C.F.R. § 208.16(c).1

In his petition for review, Cika argues that the BIA abused its discretion by

denying his motion to reconsider. After a thorough review of the record, we deny

the petition.

       On November 6, 2000, Cika and his family attempted to enter the United

States using fraudulent entry documents. The former Immigration and

Naturalization Service (INS) issued notices to appear, charging them as

removable. In December 2001, Cika filed an application for asylum, withholding

of removal, and CAT relief, alleging that he had been persecuted based on his

political opinion.



       1
         Cika’s wife and two children were included as derivative applicants on Cika’s
application.

                                               2
      Following a hearing, at which Cika testified, the IJ denied relief.

Specifically, the IJ stated that Cika lacked credibility due to inconsistencies

between the information in the asylum application and Cika’s testimony. The IJ

further noted that Cika had submitted a fraudulent party membership card in

support of his allegations of persecution.

      On appeal to the BIA, Cika challenged the IJ’s adverse credibility finding.

The BIA dismissed the appeal, concluding that there was no error in the IJ’s

credibility findings. Cika filed a motion to reconsider, alleging that the BIA made

a legal error and overlooked highly relevant facts about his persecution claims.

The BIA denied the motion, finding no legal or factual error in its previous

decision. Cika now petitions this court for review.

      We review “the BIA’s denial of a motion to reconsider for abuse of

discretion.” Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007).

Under the abuse-of-discretion standard, our review “is limited to determining

whether there has been an exercise of administrative discretion and whether the

[manner] of exercise has been arbitrary or capricious.” Montano Cisneros v. U.S.

Att’y Gen., 514 F.3d 1224, 1226 (11th Cir. 2008) (quotation omitted).

       “A motion to reconsider shall state the reasons for the motion by specifying

the errors of fact or law in the prior [BIA] decision and shall be supported by

                                             3
pertinent authority.” 8 C.F.R. § 1003.2(b)(1); see also 8 U.S.C. § 1229a(c)(6)(C).

A motion to reconsider that “merely republishes the reasons that had failed to

convince the tribunal in the first place gives the tribunal no reason to change its

mind.” Calle, 504 F.3d at 1329 (quotation omitted). “Therefore, merely

reiterating arguments previously presented to the BIA does not constitute

‘specifying . . . errors of fact or law’ as required for a successful motion to

reconsider.” Id. (quoting 8 C.F.R. § 1003.2(b)(1)).

      Here, the BIA did not abuse its discretion when it denied Cika’s motion to

reconsider. The BIA noted inconsistencies between Cika’s testimony, his asylum

application, and his supporting documents. Moreover, Cika’s submission of

counterfeit documents to establish his membership in a political party was a

sufficient basis for the IJ and BIA to discredit his testimony. In re O- D-, 21 I. &

N. Dec. 1079, 1083 (BIA 1998). Therefore, based on the record, the BIA’s

decision was neither arbitrary nor capricious. Montano Cisneros, 514 F.3d at

1226. Accordingly, we deny the petition for review.

      PETITION DENIED.




                                           4